Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s supplemental amendment filed on February 28, 2022 is acknowledged. Claim 22 has been amended.  Claims 23, 24 and 27-31 have been canceled. Claims 32-39 have been added.  Claims 22 and 32-39 are currently pending and under examination.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Nichole Valeyko on March 15, 2022.

3.	This office action is responsive to Applicant’s response filed February 28, 2022.  All rejections of record are withdrawn in view of Applicant’s response.  During an interview with Applicant’s representative, Nichole Valeyko, on March 14, 2022 the rejection under 101 was discussed in detail.  The specification teaches [0015] that recombinant polynucleotides of the invention also include two or more nucleotide sequences artificially combined and present together in a longer polynucleotide sequence, wherein the two sequences are not found together (e.g. attached or fused).


4.	The application has been amended as follows:

In the claims:

Claim 35 (Currently amended): A nucleic acid molecule comprising a nucleic acid derivative having at least 85% sequence identity to a sequence of nucleotides set forth in SEQ ID NO 15, SEQ ID NO: 18, or SEQ ID NO: 21, wherein the nucleic acid molecule retains the leader sequence.

Claim 36 (Currently amended): A nucleic acid molecule comprising a nucleic acid derivative having at least 90% sequence identity to a sequence of nucleotides set forth , wherein the nucleic acid molecule retains the leader sequence.

Claim 37 (Currently amended): A nucleic acid molecule comprising a nucleic acid derivative having at least 95% sequence identity to a sequence of nucleotides set forth in SEQ ID NO 15, SEQ ID NO: 18, or SEQ ID NO: 21, wherein the nucleic acid molecule retains the leader sequence.

Claim 38 (Currently amended): A nucleic acid molecule comprising a nucleic acid derivative having at least 97% sequence identity to a sequence of nucleotides set forth in SEQ ID NO 15, SEQ ID NO: 18, or SEQ ID NO: 21, wherein the nucleic acid molecule retains the leader sequence.

Claim 39 (Currently amended): A nucleic acid molecule comprising a nucleic acid derivative having at least 99% sequence identity to a sequence of nucleotides set forth in SEQ ID NO 15, SEQ ID NO: 18, or SEQ ID NO: 21, wherein the nucleic acid molecule retains the leader sequence.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        March 14, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645